DETAILED ACTION

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, drawn to a probe element.
Group II, claim(s) 12-26, drawn to a device comprising the probe element of claim 1.
Group III, claim(s) 27-39, drawn to a process of analyte determination using the probe element of claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a probe element that includes at least one magnetic crystal and at least one type of capping agent, wherein the magnetic crystal provides a controllable temperature dependent remanent magnetization creating a controllable magnetic field to be sensed, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of: (1) WO 2018/156920 to Bhargava et al. (Bhargava), (2) applicant disclosed SUDA et al., "Reversible Photoswitching of Ferromagnetic FePt Nanoparticles at Room Temperature", J. AM. CHEM. SOC., 2007, Vol. 129, No. 17, pp. 5538-5543 (Suda), (3) Wahajuddin et al., “Superparamagnetic iron oxide nanoparticles: magnetic nanoplatforms as drug carriers.” International journal of nanomedicine vol. 7 (2012): 3445-71. doi:10.2147/IJN.S30320 (Wahajuddin), (4) applicant disclosed SHARMA et al., "Synthesis and self-assembly of monodisperse CoxNi100-x (x=50,80) colloidal nanoparticles by homogenous nucleation", Journal of Colloid and Interface Science, 2010, Vol. 351, No. 2, pp. 323-329 (Sharma), (5) applicant disclosed ZHANG et al., "Controlled synthesis and anomalous magnetic properties of relatively monodisperse CoO nanocrystals", Nanotechnology, 2005, Vol. 16, No. 10, pp.2288-2294 (Zhang).

Bhargava discloses a probe element that includes at least one magnetic crystal and at least one type of capping agent, wherein the magnetic crystal provides a controllable temperature dependent remanent magnetization creating a controllable magnetic field to be sensed (Bhargava, e.g., Fig. 6 and page 13, line 25 to page 17, line 6; Mn3O4 doped with Fe2+, note in particular Fig. 6 and Table II showing temperature dependent remanent magnetization).  Suda discloses a probe element that includes at least one magnetic crystal and at least one type of capping agent (Suda, e.g., Abstract, ferromagnetic FePt nanoparticles whose surfaces were coated with azobenzene-derivatized ligands), wherein the magnetic crystal provides a controllable temperature dependent remanent magnetization creating a controllable magnetic field to be sensed (Suda, e.g., page 5541, Fig. 5 and col. 2, Photomagnetic properties).  Wahajuddin discloses a probe element that includes at least one magnetic crystal and at least one type of capping agent, wherein the magnetic crystal provides a controllable temperature dependent remanent magnetization creating a controllable magnetic field to be sensed (Wahajuddin, e.g., page 3446, col. 1, magnetite and maghemite nanoparticles are the most widely used SPIONs; on application of a magnetic field, these nanoparticles provide a stronger and more rapid magnetic response compared with bulk magnets with negligible remanence (residual magnetization) and coercivity (the field required to bring the magnetism to zero); once the applied magnetic field is removed, the magnetic particles retain no residual magnetism at room temperature and hence are unlikely to agglomerate; also see page 3449, col. 2, Coating).  Sharma discloses a probe element that includes at least one magnetic crystal and at least one type of capping agent, wherein the magnetic crystal provides a controllable temperature dependent remanent magnetization creating a controllable magnetic field to be sensed (Sharma, e.g., Abstract, Co50Ni50 alloy nanoparticles are superparamagnetic at room temperature and exhibit superparamagnetic to ferromagnetic transition at the blocking temperature (Tb) ~130–160 K; also see page 327, Fig. 6; also see page 326, col. 1, capping agents; also see page 325, col. 1, crystal structure of Co50Ni50 nanoparticles).  Zhang discloses a probe element that includes at least one magnetic crystal and at least one type of capping agent, wherein the magnetic crystal provides a controllable temperature dependent remanent magnetization creating a controllable magnetic field to be sensed (Zhang, e.g., Abstract, cobalt monoxide (CoO) nanocrystals; nanocrystals are stable because of the organic coating (oleylamine) that occurred in situ; magnetic measurement reveals that all of the nanocrystals are superparamagnetic at high temperatures and show ferromagnetic interactions at low temperatures).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R MILLER/Primary Examiner, Art Unit 2863